                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:13-cr-00043-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
MATT DAVIS,                     )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Motion for

Compassionate Release” [Doc. 195].                   The Government opposes the

Defendant’s motion. [Doc. 197].

I.        BACKGROUND

          In June 2014, the Defendant Matt Davis pled guilty to one count of

conspiracy to possess with intent to distribute bath salts. In April 2015, the

Court sentenced him to 156 months of imprisonment. [Doc. 177]. The

Defendant is currently housed at USP Lee, and his projected release date is

August 19, 2024.1 The Defendant now seeks a reduction in his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19


1    See https://www.bop.gov/inmateloc/ (last visited Sept. 22, 2020).




         Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 1 of 8
pandemic. [Doc. 195]. Specifically, the Defendant argues that his underlying

health conditions place him at a higher risk for severe illness from COVID-

19, and that his particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”        18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also


                                       2



      Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 2 of 8
consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                     See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, -- F. App’x
--, 2020 WL 5412762 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s
compassionate release motion where district court failed to consider the policy statement
set forth in § 1B1.3 and its comments).

                                            3



     Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 3 of 8
medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”       U.S.S.G. 1B1.13, cmt. n.1(B).        The

defendant’s family circumstances can also serve as an extraordinary and

                                        4



     Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 4 of 8
compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant asserts that he has a history of chronic lung

disease, which he argues places him at a higher risk for severe illness

resulting from COVID-19. He further argues that the medications prescribed

for his various mental health disorders put stress on his heart, liver, and

kidneys, thereby making him more susceptible to COVID-19 complications.

While the Court does not intend to diminish the seriousness of the

Defendant’s conditions, the BOP medical records provided by the

Government indicate that the Defendant’s mental health issues are well-

controlled by his current treatment, and there are no indications that any of

the medications prescribed are adversely affecting his organs. Similarly,

these records indicate that the Defendant does not currently have any issues


                                       5



     Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 5 of 8
with his lungs. Moreover, the Defendant has not shown that any of his

conditions are terminal or substantially diminish his ability to provide self-

care while in prison. [See Doc. 199-1: BOP Medical Records].

      Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

      For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court


3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.


                                        6



     Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 6 of 8
must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s current sentence is sufficient but not greater

than necessary given the nature of his criminal conduct. The Defendant was

directly involved in importing and distributing multiple kilograms of bath salts,

a dangerous drug that mimics the effects of methamphetamine and cocaine.

Additionally, the Defendant has a significant criminal history, including

convictions for counterfeiting and manufacturing controlled substances.

[Doc. 174: PSR at 20-22]. The need for the sentence to reflect the true extent

and seriousness of the Defendant’s offense, to promote respect for the law,

to provide just punishment, to afford adequate deterrence, and to protect the

public from the Defendant’s further crimes all militate against a reduced

sentence in this case.

      For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for the Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of his continued incarceration.


                                       7



     Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 7 of 8
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Compassionate Release” [Doc. 195] is DENIED.

     IT IS SO ORDERED.
                    Signed: September 23, 2020




                                          8



    Case 1:13-cr-00043-MR-WCM Document 201 Filed 09/23/20 Page 8 of 8
